Citation Nr: 0725239	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-30 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a muscle disability, 
nerve disability to include left-sided weakness, convulsions 
or seizure disorder, headaches, and degenerative joint 
disease of the neck.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 9, 1965 to 
September 13, 1965.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for a muscle disability, nerve disability to 
include left-sided weakness, convulsions or seizure disorder, 
headaches, and degenerative joint disease of the neck.

The veteran presented testimony at a hearing before a 
Veterans Law Judge in December 2003.  A transcript of the 
hearing is associated with the veteran's claims folder.  The 
Veterans Law Judge is no longer employed at the Board and the 
veteran was afforded the opportunity for another hearing 
before the Board.  The veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge in April 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder. 

In June 2004 and March 2006, the Board remanded this matter 
for additional development.  


FINDINGS OF FACT

1.  There is no current diagnosis of a muscle disability or a 
convulsion or seizure disorder.   

2.  There is no current diagnosis of a disability manifested 
by left-sided weakness and the competent evidence of record 
establishes that the peripheral neuropathy is due to a 
nonservice-connected disability. 

3.  The current tension headaches disorder is caused, in 
part, by a nonservice-connected disability and there is no 
competent evidence which relates the headaches disorder to 
disease or injury in service.  
  
4.  The degenerative joint disease of the neck first 
manifested many years after service and there is no competent 
evidence which relates this disability to disease or injury 
in service or to the veteran's reported continuity of 
symptomatology since service.  


CONCLUSION OF LAW

A muscle disability, nerve disability to include left-sided 
weakness, convulsions or seizure disorder, headaches, and 
degenerative joint disease of the neck were not incurred in, 
or aggravated by, active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis or an organic disease of the nervous 
system became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran asserts that he injured his neck and head in 
service and this injury resulted in a muscle disability, 
nerve disability to include left-sided weakness, convulsions 
or seizure disorder, headaches, and degenerative joint 
disease of the neck.  At the hearing before the Board in 
April 2007, the veteran stated that he had become sick at 
physical training so he was told to go in the barracks.  The 
veteran stated that he was told to clean the barracks and 
they [drill instructors] had him do some exercise.  The 
veteran indicated that he had to hold a locker full of gear 
for three hours.  He held the locker at shoulder height.  The 
veteran stated that he was punched and he was told to drop 
the locker.  He stated that he heard a pop in the back of his 
neck and back.  The veteran indicated that he had no problems 
with headaches or problems with his neck prior to the 
incident in service.  The veteran asserts that his headaches 
began in 1965.  In a February 2003 statement, the veteran 
described the in-service injury.  He indicated that when he 
was holding the footlocker, a drill instructor prodded him in 
the abdomen with a baton.  The veteran indicated that he 
became unconscious and he came around briefly in the 
ambulance and then again two days later, and he had slight 
paralysis of the left neck, head, and legs.  The veteran 
stated that he did not know why he was not x-rayed or 
diagnosed when he was in the hospital in service.  

Muscle disability

There is no competent evidence of a current muscle 
disability.  The service medical records do not establish a 
diagnosis of a muscle disability in service.  VA examinations 
dated in June 1978, March 1985, and February 2005 do not 
reflect a diagnosis of a muscle disability.  The June 1978 
examination report indicates that there were no abnormalities 
of the musculoskeletal system.  The March 1985 VA examination 
report indicates that the musculoskeletal system was 
completely normal.  The February 2005 VA examination report 
indicates that muscle strength was 5/5 and there was full 
active and passive range of motion.  A muscle disability was 
not detected or diagnosed.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a grant of 
service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Without competent evidence of a currently 
diagnosed disability, service connection cannot be awarded.  

The veteran's own implied assertions that he has a current 
muscle disability are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his observable symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also Falzone v. Brown, 8 Vet. 
App. 398 (1995).   There is no evidence that the veteran has 
medical expertise and he has not submitted any medical 
evidence which supports his contentions. 

Disability manifested by convulsions or seizures

There is no competent evidence of a disability manifested by 
convulsions or seizures.  The veteran was afforded a VA 
neurological examination in February 2005 in order to obtain 
a medical opinion as to the nature and etiology of the 
claimed disabilities.  The examiner reviewed the service 
medical records and noted that the military hospital records 
dated August 2, 1965 show that the veteran was admitted to 
the hospital on June 22, 1965, with a diagnosis of emotional 
instability reaction after becoming combative and resistive 
at Paris Island, after three weeks of basic training.  The 
examiner added that on admission to the Neuropsychiatric 
Service, physical and neurological examinations were normal 
and all laboratory studies were normal.  The veteran had a 
normal neurological examination throughout his stay.  The 
diagnosis was passive dependent personality and the veteran 
was discharged from the military because of diagnosis.  The 
examiner indicated that the records noted that the veteran 
had been doing heavy activity during basic training and he 
started complaining of headaches, back aches, and then he had 
blank periods during the day of admission.  The examiner also 
noted that upon admission, the veteran reported that he was 
having convulsions, that these convulsions were not witnessed 
by anyone, and that the veteran was not treated with 
antiseizure medications.  The examiner indicated that the 
veteran's history of convulsions may be secondary to Valsalva 
maneuver versus psychiatric or functional origin.  He stated 
that due to no seizures occurring since that time, the 
examiner did not believe this was an actual seizure.  There 
is no competent evidence of record which establishes a 
current diagnosis of a disability manifested by convulsions 
or seizures.  Without competent evidence of a currently 
diagnosed disability, service connection cannot be awarded.  
Brammer, supra; see also Shedden, supra.  The Federal Circuit 
has held that a grant of service connection requires that 
there be a showing of disability at the time of the claim, as 
opposed to some time in the distant past.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  

The veteran's own implied assertions that he has a current 
disability manifested by convulsions or seizures are afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  See Espiritu, supra.  There is no evidence that the 
veteran has medical expertise and he has not submitted any 
medical evidence which supports his contentions. 

Neurological disability to include left-sided weakness

There is competent evidence of a current neurological 
disability.  The VA neurological examination dated in 
February 2005 reflects a diagnosis of peripheral neuropathy 
likely secondary to diabetes mellitus and the examiner noted 
that HIV may be contributory.  An October 2004 VA treatment 
record shows a diagnosis of diabetic neuropathy.  As 
previously noted, the competent evidence relates the 
neuropathy to the nonservice-connected diabetes mellitus and 
HIV.  There is no competent evidence of a link between the 
current neurological disability and service.  Service 
connection requires competent evidence showing a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden, 
supra.  

There is no evidence of a diagnosis of neuropathy within one 
year from the date of separation from service.  In fact, 
review of the record reveals that neuropathy was first noted 
in 2004, many years after separation from service.  See the 
October 2004 VA treatment record.    

The veteran's own implied assertions that his current 
neurological disability is medically related to service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters such as medial causation.  See Espiritu, 
supra.  There is no evidence that the veteran has medical 
expertise and he has not submitted any medical evidence which 
supports his contentions. 

Headaches

There is competent evidence of a current headaches 
disability.  A February 2005 VA examination report reflects a 
diagnosis of chronic daily headaches of the tension type.  
There is competent evidence that the veteran had complaints 
of headaches in service.  The veteran asserts that he had 
headaches in service and since service.  The examiner who 
conducted the February 2005 VA examination report noted that 
service medical records showed that the veteran had 
complaints of headaches.  

Nonetheless, there is no competent evidence of treatment or 
diagnosis of a headaches disability in service.  As noted 
above, the service medical record show that the veteran was 
hospitalized in June 1965, soon after service entrance, and 
neurological examination was normal through the hospital 
stay.  There is no evidence of a diagnosis of a headaches 
disorder within one year from the date of separation from 
service.    

Additionally, there is no competent evidence of a link 
between the veteran's current headaches and service.  Service 
connection requires competent evidence showing a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden, 
supra.  The veteran was afforded a VA examination in February 
2005 to determine the etiology of the claimed disabilities.  
The examiner related the headaches to the degenerative joint 
disease of the cervical spine.  The examiner noted that he 
found no evidence of a head injury in service and 
neurological examination during the veteran's in-service 
hospitalization was normal.  The examiner did not relate the 
headaches to service.  

The veteran reports that he has had headaches since the 
incident in service in 1965.  As noted above, the veteran is 
competent to report observable symptoms.  See Falzone v. 
Brown, 8 Vet. App. 398 (1995).  However, the Board finds the 
veteran's statements to have limited probative value.  The 
veteran first reported having headaches since 1965 in 2002, 
37 years after service.  There is competent evidence to show 
that after service, in the course of seeking medical 
treatment or undergoing medical examinations, the veteran did 
not report having headaches.  For instance, the evidence of 
record shows that in 1978, the veteran did not report 
headache symptoms upon examination by VA.  A June 1978 VA 
examination report indicates that the veteran reported no 
medical disabilities other than his psychiatric complaints.  
No neurological deficits were found.  The veteran was 
afforded a VA examination in March 1985.  He did not report 
any headaches symptoms.  Neurological examination did not 
reveal any deficits.  VA treatment records show that the 
veteran began to report having headaches in 2002.  There is 
competent medical evidence which establishes that the 
degenerative joint disease of the cervical spine contributes 
to the neck pain.  See the VA examination report dated in 
February 2005.  As noted above, degenerative joint disease of 
the cervical spine was first diagnosed in May 2002.  The 
examiner who performed the February 2005 VA examination 
indicated that the degenerative joint disease of the cervical 
spine likely contributed to the chronic daily tension 
headaches.  

The Board has considered the veteran's lay statements that he 
had headaches since service.  However, even if the Board 
concedes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, the veteran's claim still 
fails based upon the lack of medical nexus associating his 
in-service symptoms and reported continuity of symptoms to 
his current headaches disability.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006); see also Savage v. Gober, 10 
Vet. App. 488, 495- 98 (1997).  In other words, even 
accepting the veteran's allegations, no medical professional 
has ever linked his current headaches disability to any 
injury, disease, or symptoms in service. 

The veteran's own implied assertions that the current 
headaches disability is medically related to an injury in 
service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  There is no evidence which 
establishes that the veteran has medical expertise to render 
a medical opinion as to causation.  

Degenerative joint disease of the neck

Regarding the degenerative joint disease of the cervical 
spine, the veteran asserts that he has had neck pain since 
the incident in service.  The veteran is competent to report 
an in-service injury and symptoms, such as neck pain.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Falzone, 
supra.  The Board has considered the veteran's lay testimony, 
and the Board finds that the lay testimony has limited 
probative value because the statements were made decades 
after service.   

The service medical records, which were created 
contemporaneous to the veteran's time in service, do not 
document an injury to or a disability of the neck.  The 
service medical records show that the veteran was 
hospitalized in June 1965, soon after service entrance and a 
neck disability was not detected during this hospitalization.  
Complaints of neck pain are not documented in the service 
medical records.  The service medical records establish that 
the veteran had no disability which was the result of an 
incident in service or which was aggravated thereby at the 
time of discharge.  

There is no evidence of a diagnosis of degenerative joint 
disease of the cervical spine within one year from the date 
of separation from service.  Review of the record reveals 
that degenerative joint disease of the cervical spine was 
detected upon x-ray examination and Magnetic Resonance 
Imaging (MRI) in 2002.  See the May 2002 VA x-ray report and 
the August 2002 MRI report.     

There is no competent evidence of a link between the current 
neck disability and service.  Service connection requires 
competent evidence showing a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden, supra.  The Board notes 
that the veteran was afforded a VA examination in February 
2005 in order to obtain a medical opinion as to the nature 
and etiology of the claimed neck disability.  The examiner 
reviewed the service medical records and stated that he saw 
no evidence on examination or after reviewing the veteran's 
military history of any neck injury that occurred.  The 
examiner stated that review of the military records from the 
military hospital dated August 2, 1965 shows that the veteran 
was admitted to the hospital on June 22, 1965, with a 
diagnosis of emotional instability reaction after becoming 
combative and resistive at Paris Island, after three weeks of 
basic training.  The examiner indicated that it was noted 
that on admission to the Neuropsychiatric Service, that 
physical and neurological examinations were normal and all 
laboratory studies were normal.  The examiner indicated that 
the veteran had a normal neurological examination throughout 
his stay.  The diagnosis was passive dependent personality 
and the veteran was discharged from the military because of 
diagnosis.  Although the examiner noted that the veteran 
stated that he had been doing heavy activity during basic 
training and that he started complaining of headaches and 
back aches, the examiner did not medically relate the current 
neck disability to service.   

The veteran's own implied assertions that the current neck 
disability is medically related to an injury in service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Espiritu, supra.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

The veteran reports that he has had neck pain since the 
incident in service in 1965.  As noted above, the veteran is 
competent to report observable symptoms.  See Falzone, supra.  
However, review of the record reveals that the veteran did 
not report symptoms of neck pain until the early 1980's, 
almost fifteen years after service separation.  The evidence 
of record shows that before the 1980's, the veteran did not 
report neck symptoms or disability at examinations at VA or 
the SSA.  An August 1977 SSA examination report indicates 
that there was no evidence of arthritic abnormalities.  A 
June 1978 VA examination report indicates that the veteran 
reported no medical disabilities other than his psychiatric 
complaints.  Examination of the musculoskeletal system 
revealed no abnormalities.  

VA treatment records indicate that in 1982, 1984, 1985, and 
1988, the veteran reported having neck pain and/or pain 
radiating to the neck.  The etiology of the neck pain was not 
identified.  A March 1985 VA examination report indicates 
that examination of the musculoskeletal system including the 
cervical spine was completely normal.  X-ray examination of 
the cervical spine revealed no significant abnormalities.   
The medical evidence of record shows that in August 2001, 
while being treated at the G. Hospital, the veteran reported 
having occasional radiating pain to the neck.  VA treatment 
records dated from 2002 to 2004 show that the veteran 
reported having neck pain.  As noted above, degenerative 
joint disease of the cervical spine was first diagnosed in 
May 2002.  There is competent medical evidence which 
attributes the neck pain to the degenerative disease of the 
cervical spine.  See the VA treatment records dated in May 
2003 and August 2003, and the VA examination report dated in 
February 2005.  As noted above, the examiner who performed 
the February 2005 VA examination did not relate the 
degenerative joint disease of the cervical spine to service. 

The Board has considered the veteran's statements that he had 
symptoms of neck pain while in the military and since 
service.  Even if the Board concedes that the lay evidence 
presented by the veteran concerning his continuity of 
symptoms after service is credible and ultimately competent, 
the veteran's claim still fails based upon the lack of 
medical nexus associating his in-service symptoms to his 
current disability.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F. 3d 
1331(2006); Savage v. Gober, 10 Vet. App. 488, 495- 98 
(1997).  In other words, even accepting the veteran's 
allegations, no medical professional has ever linked his 
current neck disability to any injury or disease in service 
or to any in-service symptoms or the continuity of neck 
symptoms after service.  Thus, service connection for 
degenerative joint disease of the cervical spine is not 
warranted.  

Conclusion

In summary, the competent evidence of record establishes that 
there is no current diagnosis of a muscle disability or a 
convulsion/seizure disorder.  The competent evidence 
establishes that the peripheral neuropathy is due to a 
nonservice-connected disability.  There is no competent 
evidence of a nexus between the peripheral neuropathy, 
headaches, or degenerative joint disease of the cervical 
spine and service or to symptoms in service.  The competent 
evidence of record shows that degenerative joint disease of 
the cervical spine was detected upon x-ray examination in 
2002, over 35 years after service.  There is no competent 
evidence which relates the claimed disabilities to any 
injury, incident, symptoms, or disease in service.  As such, 
the preponderance of the evidence is against the claim for 
service connection for a muscle disability, nerve disability 
to include left-sided weakness, convulsions or seizure 
disorder, headaches, and degenerative joint disease of the 
neck, and the claim is denied.  Gilbert, 1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in August 2002, October 2003, 
and June 2004.  The August 2002 letter was issued prior to 
the initial adjudication of the claim.  The letter notified 
the veteran of what information and evidence must be 
submitted to substantiate the claim for service connection.  
The letter also notified the veteran as to what information 
and evidence must be provided by the veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection 
in the August 2002 letter.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Notwithstanding this defective 
Dingess notice on elements (4) and (5), the Board determines 
that the veteran is not prejudiced, because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Further, as discussed in detail 
above, the preponderance of the evidence is against the claim 
for service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  The 
veteran's service medical records have been obtained and are 
associated with the claims folder.  VA treatment records 
dated from 1984 to November 2005 were obtained.  The veteran 
identified medical treatment soon after service, but he 
indicated that he was unable to obtain these records.  There 
is no identified relevant evidence that has not been 
accounted for.  In a December 2005 statement, the veteran 
stated that he had no additional evidence to submit.  The 
veteran was afforded a VA examination in February 2005 in 
order to obtain a medical opinion as to the nature and 
etiology of the claimed disabilities.  The veteran's 
neurological and orthopedic systems were examined.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a muscle disability, 
nerve disability to include left-sided weakness, convulsions 
or seizure disorder, headaches, and degenerative joint 
disease of the neck is not warranted, and the appeal is 
denied.   



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


